COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00231-CR


Dewan Morgan                              §    From the 211th District Court

                                          §    of Denton County (F-2013-1704-C)

v.                                        §    May 28, 2015

                                          §    Opinion by Justice Dauphinot

The State of Texas                        §    (p)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is modified in part and reversed in part. We modify the trial court’s

judgment in F-2013-1704-C to delete the burglary conviction and to instead

reflect a conviction for the lesser-included offense of assault. We reverse the

trial court’s judgment in F-2013-1704-C on punishment and remand this case

solely for a new punishment trial on the lesser-included assault conviction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By __/s/ Lee Ann Dauphinot_____________
                                        Justice Lee Ann Dauphinot